Title: To Thomas Jefferson from Steuben, 1 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfd. Court house 1 April 1781

I have this moment received a letter from Colo. Banister informing that the Times of the Rifle men, and other Troops under Genl. Muhlenberg will expire in ten days. Your Excellency will judge whether it is not necessary to order a relief as soon as may be, that is, if the present force is intended to be kept up. If not I wait Your orders to dismiss them.
I am with the greatest Respect and Esteem Your Excellency’s Most Hbl Servt,

Steuben Maj. Generl.

